Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Preliminary Amendment
The preliminary amendment filed on 07/29/2019 has been entered into this application. Claims 13-14 are cancelled. Claims 16-21 have been added.

Information Disclosure Statement
The information disclosure statement filed on 07/29/2019, 11/01/2019 and 11/05/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 07/29/2019, has been accepted for examination.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-12, and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duveneck et al. (6,469,785 B1).

Regarding claims 1, 15 and 21, Duveneck discloses a method of measuring/manufacturing a liquid sample in a well plate is included in an optical detection device for chemical analyses (figs. 1-9), the method comprising – 
providing an optical chip is providing waveguide 6, sensor layer 8, (col. 6, line 45-col. 7, line 58),  comprising 
an optical sensor that is accessible to the liquid sample at a sampling area of the chip is providing waveguide 6, sensor layer 8, chamber 68 for sample volume, fluid samples, wherein the sample solutions, (e.g. blood or serum testing, (claim 60)) (col. 6, lines 45-col. 7, line 58) (col. 6, lines 1-13), and 
at least one free-space optical coupler that is accessible to receive input light and/or emit output light via one or more input and/or output couplers in a coupling area of the chip is provided by coupling-in grating 60, coupling-out grating 62, as can be seen in depicted drawing (fig. 1) (col. 6, line 45-col. 7, line 58), and
providing a light source  (i.e. lasers 310 and 311, 410) and projection optics ((i.e. 380)/microlenses associated with each sensor element (col. 9, lines 29-34) (i.e. Fresnel lenses) and/or curved mirrors to image the input light from the light source as a light spot onto an input coupler (i.e. 360, 361, 390 and 392) in the coupling area of the chip, wherein the optical chip is configured to modify the output light with respect to the input light as a function of a property to be measured of the liquid sample proximate to the sampling area is provided and included in (claim 60, e.g. luminescence measurements,  "modification of the output light with respect to the input light", or modifying through absorption and/or fluorescence analysis (col. 4, lines 3-7); and 
submerging the sampling area in the liquid sample while keeping the liquid sample away from the coupling area for interrogating the optical coupler via an optical path that does not pass through the liquid sample is provided the structure of laser 10, photodiode 4, substrate 7 as bottom wall for measuring chamber 68, as can be seen in drawing (fig. 1) (col. 6, line 45 - col. 7, line 58.
For the purposes of clarity, the method claim 1 also anticipates/provide the means for an optical instrument claim 15 and method of manufacturing a well plate (claim 21) as rejected above as being anticipated by Duveneck. In addition, well plate is anticipated by Duveneck teaching of measurements of more than one samples and/or measurement of plurality samples simultaneously (col. 5, lines 60-63). 
As to claims 2-3, Duveneck also discloses a method that is implemented using limitations such as, wherein a wherein the optical chip is inside a well of the well plate submerged below a fluid level of the liquid sample, wherein the optical sensor of the optical chip contacts the liquid sample inside the well, wherein the coupling area of the optical chip is in contact with a well surface on an inside of the well, wherein the well , as can be seen in (fig. 1) (claim 2); and wherein the optical chip is attached by an adhesive to a bottom surface of the well is provided by intermediate layer 9 as "“adhesion-promoting layer", and/or additional "adhesion-promoting layer"  (col. 6, line 45 -col. 7, line 58)(claim 3).
As to claims 11-12, Duveneck teaches of the features of claim 1, comprising providing an optical chip is providing waveguide 6, sensor layer 8, (col. 6, line 45-col. 7, line 58), and beam control using optical waveguides 446, 448 for the light emitted by the lasers and optical waveguides 447 and 449 for the light passed to the photodetectors is provided (col. 15, lines 11-32), and coupling-in grating 60, coupling-out grating 62 (col. 6, line 45-col. 7, line 58) as can be seen in drawing figs. 5-8), anticipates limitations such as, wherein the optical chip is dimensioned to fit completely inside a well of the well plate (claim 11); and wherein the optical chip comprises a free-space input coupler configured to receive input light for the optical sensor into the chip, wherein the input light is imaged from a remote light source as a light spot onto a part of the coupling area associated with the input coupler (claim 12).
As to claims 16-20, Duveneck teaches of the features of claims 1 and 15, comprising providing an optical chip is providing waveguide 6, sensor layer 8, (col. 6, line 45-col. 7, line 58), and beam control using optical waveguides 446, 448 for the light emitted by the lasers and optical waveguides 447 and 449 for the light passed to the photodetectors is provided, use of fibers for supplying and removing the light between the wave guides adjoining the sensor layers and the surface-emitting lasers (col. 15, lines 11-61), and coupling-in grating 60, coupling-out grating 62 (col. 6, line 45-col. 7, line 58) as can be seen in drawing figs. 5-8), that anticipate limitations such as, wherein the input light is imaged by the projection optics from an optical exit surface of a first light guide (claim 15); wherein the same projection optics are used to image the output light from an output coupler of the chip onto a second light guide (claim 17); wherein the first light guide for delivering the input light has a smaller diameter than the second light guide for receiving the output light, by a factor of at least two (claim 18); wherein the light guides comprise an optical fibers (claim 19); and wherein the first light guide comprises a single mode fiber and the second light guide comprises a multimode fiber (claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duveneck et al. (6,469,785 B1) in view of  Swanson (2016/0357007 A1).

As to claims 4-6, Duveneck teaches of the features of claim 1, comprising providing an optical chip is providing waveguide 6, sensor layer 8, (col. 6, line 45-col. 7, line 58), and beam control using optical waveguides 446, 448 for the light emitted by the lasers and optical waveguides 447 and 449 for the light passed to the photodetectors is provided (col. 15, lines 11-32).
Duveneck fails to specify the limitations such as, wherein the optical chip is held by a liquid tight sleeve configured to shield the coupling area from the liquid sample while keeping the sampling area exposed, wherein the optical path extends from the coupling area through an interior free space inside the sleeve (claim 4); wherein the optical chip is integrally connected to a sleeve to form a liquid tight interior space, wherein one or more optical couplers of the optical chip are arranged at an inside of the sleeve facing the interior space, wherein one or more optical sensors of the optical chip are arranged at an outside of the sleeve (claim 5), and wherein the optical chip is interrogated via an optical instrument comprising-a the projection system optics inside a probe head that is at least partly inserted into a liquid tight sleeve to establish an optical path between the optical instrument and the optical chip (claim 6).
Swanson from the same field of endeavor teaches of protective jacket 340, (pars. [0038], [0040], [0043], [0060][0037] and  [0063]), photonic integrated circuit, light (grating) coupling devices 1035, 1037 towards the inside of the sleeve for coupling to fibers, and to the outside of the device for coupling to the sample, as can be seen in drawing (figs. 3, 4, 10, and 11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Duveneck by the constructional changes of claims 4-6 in order to ensure integrity and/or smooth operation/insertion of the device as it is routed through other instruments or directly into 
As to claims 7-9, Duveneck teaches of the features of claim 1, comprising providing an optical chip is providing waveguide 6, sensor layer 8, (col. 6, line 45-col. 7, line 58), and beam control using optical waveguides 446, 448 for the light emitted by the lasers and optical waveguides 447 and 449 for the light passed to the photodetectors is provided (col. 15, lines 11-32).
Duveneck fails to specify the limitations such as, wherein the submerging of the sampling area comprises using a probe head of an optical instrument with a protrusion that tightly fits inside a liquid tight sleeve, wherein a connection between the probe head of the optical instrument and the sleeve establishes the optical path between light guides inside the optical instrument and the coupling area of the optical chip (claim 7); wherein the probe head and the sleeve comprise cooperating parts that determine a relative orientation there between to establish the optical path between the light guides and the optical couplers via the projection optics (claim 8); and wherein a liquid tight sleeve with an optical chip is held by the optical instrument using a suction mechanism sucking air from the probe head to suck the sleeve there against (claim 9).
Swanson from the same field of endeavor teaches of protective jacket 340, (pars. [0038], [0040], [0043], [0049][0060][0037] and  [0063]), photonic integrated circuit, light (grating) coupling devices 1035, 1037 towards the inside of the sleeve for coupling to fibers, and to the outside of the device for coupling to the sample, as can be seen in drawing (figs. 3, 4, 10, and 11).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duveneck et al. (6,469,785 B1)

As to claims 10, Duveneck teaches of the features of claim 1, comprising providing an optical chip is providing waveguide 6, sensor layer 8, (col. 6, line 45-col. 7, line 58), and beam control using optical waveguides 446, 448 for the light emitted by the lasers and optical waveguides 447 and 449 for the light passed to the photodetectors is provided (col. 15, lines 11-32), and coupling-in grating 60, coupling-out grating 62 (col. 6, line 45-col. 7, line 58) as can be seen in drawing figs. 5-8).
Duveneck fails to teach the constructional changes in the device of claim 1, as that claimed by Applicants claim 10, wherein the optical chip is held partially above a fluid level of the liquid sample with the sampling area of the optical chip below the fluid level to expose it to the liquid sample, and the coupling area above the fluid level to keep it free of the liquid sample, wherein the optical path extends through free space from the coupling area above the fluid level.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Duveneck as desired appropriate such as by the constructional changes of claim 10 in order to ensure integrity and/or smooth operation/insertion of the device as it is routed through other instruments or directly into a body lumen or other sample environment.




 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method of measuring/manufacturing a liquid sample in a well plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886